Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0041517 A1 to Ungari.
Re claim 21, Ungari discloses: a system for training athletes for sports that are played on a play surface (Abstract), comprising: 
a light box; a support for positioning the light box in relation to a play surface; (Fig. 30 diagrams one of several possible embodiments for the light projection system used by Ungari for training an athlete, this embodiment comprising a projector No. 3010 which can project light spot 3012 anywhere on the training field 3002.)
 a controller operatively associated with the light box; wherein the light box includes a light source, a lens system through which a collimated beam of light from the light source is projected onto the play surface, a joint by which the lens system can be variably articulated, and a driver for articulating the joint in response to a control signal from the controller; (As described in [0188], projector 3010 may be a spotlight, laser, or any other type of projector, and it can project images in addition to beams of light. The illustrative embodiment diagrams a 
wherein the controller includes a plurality of digitally stored training programs, each training program specifying a different sequence of control signals to the driver for defining a respective three-dimensional articulation pattern for the lens system, (Regarding digitally stored training programs, [0103]-[0107] describes that a trainer can create paths 600 using a graphical user interface of either his mobile unit or the computer 482 that are configured to run on the mobile unit or computer. The coach can choose “submit” on the graphical user interface after he is done configuring a drill pattern that may include such as linear portions, lateral portions, banking portions, and turns. As described in [0106], each drill created by the coach can also include field boundaries, intermediate markers, preferred speeds, commands for the user to pause for prescribed times at particular locations, and other parameters associated with the training route. [0107] describes that in a preferred embodiment, the stored drill path information is received during step 702 after it has been submitted by the trainer. A predefined path can be selected by the mobile unit 104 based on input at the input device 476 or randomly. And it is noted that the mobile unit can be programmed to include multiple training paths. Regarding the requirement for a three-dimensional articulation pattern,  [0191] states that, “mobility system 3040 is configured to move first projector 3010 so that projected target 
and an input device by which a trainer selects a particular training program; [0196] describes that, “Preferably, real-time information regarding the performance of athlete 3108 is transmitted wirelessly to laptop 3120. This real-time information could include any information received by various sensors configured to monitor the motion, and in particular the speed, of athlete 3108. Using this real-time information, coach 3102 could, in some cases, manually edit the training path of mobile unit 3110 using laptop 3120 that is in communication with mobile unit 3110. Although mobile unit 3110 is preferably configured to automatically adjust the training path according to the weaknesses of athlete 3108, as discussed in previous embodiments, by observing athlete 3108 in real-time, coach 3102 could over­ride these automatic adjustments as well.” (emphasis added)
 whereby the controller articulates the lens system such that the projected beam of light includes a spot visible on the play surface and that moves along the play surface at a variable speed and variable direction as specified by the selected training program.” ([0190] describes that the control unit 3030 that controls the projector 3010 projecting a projected target 3012 on practice field 3002 can have the same features discussed in association with 
	and wherein the input device includes a user-responsive selection screen for specifying any one of a plurality of drills, each drill defining multiple characteristics including a start spot on the play surface, a particular pattern for the spot to trace on the play surface from the start spot, a speed at which the spot traces the pattern ([0103] describes a coach using a graphical user interface to create or edit drills, stating that, “During a first step 502, trainer 500 preferably creates and/or receives a training regiment for athlete 102 […] trainer 500 then proceeds to create a path for mobile unit 104 that is based on the training regiment, during a second step 504. For example, if the training regiment is a set of sprinting exercises 
[0104] describes that, “In another example, shown in FIG. 6, trainer 500 has created path 600 to include first linear portions 601, second linear portion 602, third linear portion 603, lateral portion 604, as well as banking portion 605 and fourth linear portion 606. Additionally, path 600 is configured to include several sharp turns 610. Using this training configuration, athlete 102 may be trained in linear speed as well as bank speed and turning speed.”
[0105] describes that, “path 600 may be created using a simple graphical program that is preferably configured to run on computer 482 and be transmitted to mobile unit 104. In other embodiments, trainer 500 may designate path 600 using display device 472 and/or input device 476 of mobile unit 104. During a third, and final, step 506, trainer 500 may submit path 600 to mobile unit 104. In some embodiments this may be achieved by using computer 482 to submit path 600 to mobile unit 104. In cases where trainer 500 is designing path 600 using display device 472 and/or input device 476 of mobile unit 104, trainer 500 may press a 'submit' button to finalize the design.”
[0106] describes that, “FIG. 6 represents a possible embodiment of path 600 as created by trainer 500. In some embodiments, path 600 may be submitted to mobile unit 104 with additional information. For example, information regarding field boundaries, intermediate markers, preferred speeds, as well as other preferences associated with the envisioned training route may be submitted. For example, in some embodiments, trainer 500 may submit additional instructions that mobile unit 104 should pause for 5 seconds at halfway mark 620. 
[0196] describes that, “coach 3102 could, in some cases, manually edit the training path of mobile unit 3110 using laptop 3120 that is in communication with mobile unit 3110” 
Regarding the “number of cycles that the pattern will be traced” and “a delay interval between the start of each cycle” limitations, because these features are claimed as an intended-use of a display screen -- being displayed on “a user-responsive selection screen for specifying any one of a plurality of drills”, the particular content of the displayed drills in the context of an apparatus claim is not of patentable significance and fails to distinguish over Ungari’s fully-capable system which admittedly is ready for improvement wherein a coach operating a graphical user interface to design drills can submit “other preferences associated with the training route” Claiming what a displayed selection screen is usable for (for specifying) fails to distinguish over the structurally equivalent prior art apparatus of Ungari because this intended use statement does not positively recite particular structural components or adaptations or specific programming required to be executed by a processor(s) of a computerized device that could elevate the functions to patentable significance by essentially defining a new apparatus. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In the instant case, the Examiner finds the “input device includes a user-responsive screen for…” language to merely represent functions that the apparatus is capable of displaying, but not necessarily required to display or to execute.  The Examiner additionally notes that the graphical appearance of content conveyed to a user by a medium, including a computerized display, is interpreted as nonfunctional descriptive material (printed matter) which is not given patentable weight when the graphical content exists to inform a user and not to improve the function of the computer itself or to cause any transformation. MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather 

The Examiner likens the instant claims to the second case, wherein the claimed limitation regarding a computer displayed interface is directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention, because the selection screen is claimed as having an intended use “for specifying” the subsequent content but the content is not positively required to be displayed or to affect the operation of the device by the controller.

Re claim 26, Ungari teaches a method for basketball defensive training on a basketball court with spaced apart parallel sidelines, at least one base line that intersects the sidelines, and a basket midway along the baseline (The limitation of “for basketball defensive training” is an intended use or field of use limitation which appears in the preamble of the claim only. When considered in the context of the entire claim, this limitation does not breathe any life into the claim, but instead merely identifies an intended application of the claimed invention that does not otherwise have any particular step limitations, programming or structural adaptations that require defensive training. As such, the intended use of for basketball defensive training is not found to be of patentable significance over any other prior art method that meets all of the process limitations found in the body of the claim. The Examiner has reached this conclusion after considering the guidance found in MPEP 2111.02, “Effect of Preamble.” Relevant teachings from this section include: “"[A] claim preamble has the import Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003)”, “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”, and “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.”
for defensive training recited in the preamble does not give any specific meaning to the claim, which otherwise does not require that the laser system, projected spot light, non-linear movement pattern or starting/ending locations on a basketball court must be for defensive training purposes. If a patent were granted on this claim, it would equally apply to drills conducted along the same steps and with the same apparatus that were run for other purposes, such as agility or endurance training.
For this reason, the prior art of Ungari, which states in [0076], [0152], and [0187] that the practice field used in the invention can be a basketball court that can also be in a gymnasium, which involves causing athletes to run drills under the supervision of a coach, is applicable in rejecting the claim even though Ungari does not specifically state that the drills are run for basketball defensive training purposes. And by the definition of the game of basketball, the basketball court recited by Ungari is understood to have parallel sidelines, a baseline and a basket, or else it would not be a basketball court.) comprising:
positioning a laser system for articulated movement to project a spot of light on the play surface such that the spot traces a predetermined non-linear pattern on the play surface (Fig. 30 diagrams a contemplated embodiment for the light projection system used by Ungari for training an athlete, this embodiment comprising a projector No. 3010 which can project light spot 3012 anywhere on the training field 3002. As described in [0188], projector 3010 may be a spotlight, laser, or any other type of projector, and it can project images in addition to beams of light. The illustrative embodiment diagrams a narrow light beam being projected by 3010. [0191] states that, “mobility system 3040 is configured to move first projector 3010 so 
providing stored instructions and data accessible by a coach on an interface controller that is in functional communication with the laser system, for selecting a training drill and initiating articulation of the laser system to follow a selected one of a plurality of predetermined patterns corresponding to the selected drill (([0192] describes that, “Mobility system 3040 is preferably associated with control unit 3030. Control unit 3030 may be disposed adjacent to mobility system 3040. Preferably, control unit 3030 is configured to control mobility system 3040, based on information gathered from various sensors.”
[0193] describes that, “Using this configuration, athlete 3004 may chase projected target 3012 around practice field 3002 along various paths selected by control unit 3030. As with the previous embodiments, control unit 3030 preferably receives information regarding the motion of athlete 3004, using camera 3032, for instance. In some embodiments, control 
 [0195]  describes that, “Referring to FIG. 31, in some embodiments, real time information associated with an athlete's performance may be displayed on a computer or similar device. In the current embodiment, coach 3102 is standing in box suite 3104 of a stadium overlooking practice field 3106. Preferably, athlete 3108 is chasing mobile unit 3110 on practice field 3106. […] In still other embodiments, a projected target could be used instead of a mobile unit.”
[0196] describes that, “Preferably, real-time information regarding the performance of athlete 3108 is transmitted wirelessly to laptop 3120. This real-time information could include any information received by various sensors configured to monitor the motion, and in particular the speed, of athlete 3108. Using this real-time information, coach 3102 could, in some cases, manually edit the training path of mobile unit 3110 using laptop 3120 that is in communication with mobile unit 3110. Although mobile unit 3110 is preferably configured to automatically adjust the training path according to the weaknesses of athlete 3108, as discussed in previous embodiments, by observing athlete 3108 in real-time, coach 3102 could over­ride these automatic adjustments as well.” (emphasis added)
 projecting a start spot on the court spaced from the sideline and the base line (Fig. 30 diagrams an embodiment wherein an articulated projector projects spot 3012 on court 3002 for athlete 3004 to follow. And as discussed with respect to [0076], [0152], and [0187] that the practice field used in the invention can be a basketball court that can also be in a gymnasium. A spot projected anywhere on a basketball court will, by definition of a basketball court be 
tracing the spot on the court from the start spot, in a curved path toward the basket along the baseline  ([0191] states that the projected target 3012, shown in Fig. 30, can be moved anywhere on the practice field 3002, which as discussed above can be a basketball court. Although Ungari contemplates that training paths can be programmed by a coach (see Fig. 5, Fig. 6), and although Ungari indicates that curved paths can be programmed as training paths, see [0124] and any of Figs. 6 No. 605, Fig. 13 No. 104, Fig. 17 No. 1705, Ungari does not specifically state that a curved path towards a basket along a baseline is a contemplated path. However, Since Ungari’s apparatus can be located on a basketball court, can project a spot for path chasing anywhere on the court, can be programmed by a coach, and can follow programmed arcs, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the invention to have projected an arc on a basketball court among known court features without causing any unexpected results.)
Re claim 19, [0152] of Ungari describes that the direction and speed of a mobile unit is constantly adjusted to avoid being caught by the athlete.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ungari.
Re claim 20, [0076] and [0152] admit that the practice field used in the invention of Ungari can be any practice field including a basketball court, and the articulated laser projector embodiment described starting in [0187] is disclosed as being a gymnasium. [0191] states that the projected target 3012, shown in Fig. 30, can be moved anywhere on the practice field 3002. Although Ungari contemplates that training paths can be programmed by a coach (see Fig. 5, Fig. 6), and although Ungari indicates that curved paths can be programmed as training paths, see [0124], Ungari does not specifically state that a curved path towards a basket along a baseline is a contemplated path. However, Since Ungari’s apparatus can be located on a basketball court, can project a spot for path chasing anywhere on the court, can be programmed by a coach, and can follow programmed arcs, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the invention to have projected an arc on a basketball court among known court features without causing any unexpected results. 
Re claim 23, This claim recites design choice considerations for a coach’s training regimens and paths. Because Ungari admits in at least [0103]-[[0107] that a coach can program training paths based on his own or externally sourced regimens and [0107] states that a path can be selected from a library of predefined paths randomly or based on inputs, it would have been an obvious matter of design choice to one having ordinary skill in the art what specific content each training regimen and path would have without causing any unexpected results. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ungari in view of the NPL reference of “Youth Basketball Drills & Sample Practice Plans” by “CoachYouth Basketball” and published on October 31, 2015.
Re claim 25, Ungari discloses a method for training athletes for sports that are played on a play surface (Abstract) comprising:
	positioning a light source in relation to a play surface; projecting a collimated beam of light from the light source to form an illuminated spot on the play surface (Fig. 30 diagrams one of several possible embodiments for the light projection system used by Ungari for training an athlete, this embodiment comprising a projector No. 3010 which can project light spot 3012 anywhere on the training field 3002. As described in [0188], projector 3010 may be a spotlight, laser, or any other type of projector, and it can project images in addition to beams of light. The illustrative embodiment diagrams a narrow light beam being projected by 3010. [0191] states that, “mobility system 3040 is configured to move first projector 3010 so that projected target 3012 may be moved anywhere on practice field 3002. For example, by raising or lowering the angle of first projector 3010, projected target 3012 may be moved in a direction parallel to first axis 3050 of practice field 3002. Likewise, by turning first projector 3010 to the left or right, projected target 3012 may be moved in a direction parallel to second axis 3052 of practice field 3002.”)
	positioning an athlete adjacent to the illuminated spot ([0195] describes that in one embodiment of the invention, the athlete chases a projected target instead of a mobile unit, and wherein the training path indicated by the target intended to be followed by the athlete. Figs. 1-2 diagram an athlete adjacent to and chasing a mobile unit. And Fig. 30 diagrams the 
	moving the beam commensurate with logic stored in a training pattern database, whereby the illuminated spot moves to follow a predetermined training pattern on the play surface; prompting the athlete to move on the play surface in a movement pattern corresponding to the training pattern of the spot on the play surface ([0191] states that, “mobility system 3040 is configured to move first projector 3010 so that projected target 3012 may be moved anywhere on practice field 3002. For example, by raising or lowering the angle of first projector 3010, projected target 3012 may be moved in a direction parallel to first axis 3050 of practice field 3002. Likewise, by turning first projector 3010 to the left or right, projected target 3012 may be moved in a direction parallel to second axis 3052 of practice field 3002.” [0192] describes that, “Mobility system 3040 is preferably associated with control unit 3030. Control unit 3030 may be disposed adjacent to mobility system 3040. Preferably, control unit 3030 is configured to control mobility system 3040, based on information gathered from various sensors.” [0193] describes that, “Using this configuration, athlete 3004 may chase projected target 3012 around practice field 3002 along various paths selected by control unit 3030. As with the previous embodiments, control unit 3030 preferably receives information regarding the motion of athlete 3004, using camera 3032, for instance. In some embodiments, control unit 3030 may use the methods previously outlined for selecting new training paths and including training paths configured to stress weaknesses of the athlete.”)
Although Ungari discloses the same inventive concept substantially as claimed, Ungari does not specifically contemplate lining up athletes and repeating the drill of following the .
Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered. Applicant’s arguments with respect to the novelty and/or non-obviousness of new claims 23 and 24 over the most relevant art of record of Ungari have been fully considered and are persuasive. These claims are found to be allowable for the reasons articulated in the Allowable Subject Matter section below.
Applicant’s arguments with respect to new claims 19-21, 25 and 26 have been fully considered but are not found to be persuasive for the following reasons:
Re claim 21, The Examiner finds that this claim fails to distinguish over Ungari because the user-responsive selection screen and its associated selectable parameters recited in the last paragraph, including a delay interval, is claimed solely in terms of intended use, which in an apparatus claim is non-limiting and merely requires a prior art apparatus to be structurally screen for specifying any one of a plurality of drills…” Claiming an intended use for a selection screen fails to distinguish over the structurally equivalent prior art apparatus of Ungari because this intended use statement does not positively recite particular structural components or adaptations or specific programming required to be executed by a processor(s) of a computerized device that could elevate the functions to patentable significance by essentially defining a new apparatus. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) In the instant case, the Examiner finds the “input device includes a user-responsive screen for…” language to merely represent functions that the apparatus is capable of displaying, but not necessarily required to display or to execute, and as such would be met by Ungari which is a computerized apparatus comprising one or more display devices providing graphical user interfaces related to athletic drill creation, editing and execution. The Examiner recommends amending the “for specifying” language to “configured to program the controller to execute”, which would require the specifics of the drills selected and distinguish over a prior art device not specifically programmed to perform them.
Re claim 25, as discussed in the rejection of claim 25 above, although Ungari does not specifically contemplate enabling multiple users to run drills by taking turns following a projected spot on the play surface, the notion of athletes being instructed to take turns running drills is not a new concept and can be found in the prior art such as the cited NPL reference of “Youth Basketball Drills & Sample Practice Plans” One having ordinary skill in the art would have readily appreciated that this teaching could be applied to Ungari, which is directed to athletes running drills and admittedly can be for use on a basketball court, and doing so would not cause any unexpected results since athletic drills are typically run for teams of people and there is a known need to accommodate more than one person running certain types of drills that are not conducive to more than one person running it at a time.
Re claim 26, As discussed in the rejection of claim 26 above, the limitation of for basketball defensive training is an intended use or field of use limitation that is recited in the preamble only and does not breathe life into the claim and as such does not distinguish over the prior art of Ungari which meets all of the structural and method step limitations of the claim. The Examiner recommends adding step limitations directed to specifics of defensive training into the body of the claim that could distinguish over Ungari so that defensive training is more than a preamble-only field of use limitation.
Allowable Subject Matter
Claims 23 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: 

With respect to claim 24, Ungari neither anticipates nor renders obvious the claimed invention specifically comprising, “positioning another light source in relation to said play surface […] prompting the other athlete to move on the play surface in another movement pattern corresponding to the training pattern of the other spot on the play surface; whereby the athletes simultaneously follow coordinated movement patterns on the play surface” in combination with all other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular US 9,210,401 B2 to Wilson et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715